SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

592
CA 11-02280
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, AND LINDLEY, JJ.


RENEE JONES, CLAIMANT-APPELLANT,

                     V                            MEMORANDUM AND ORDER

CITY OF BUFFALO SCHOOL DISTRICT,
RESPONDENT-RESPONDENT.


CAMPBELL & SHELTON LLP, EDEN (R. COLIN CAMPBELL OF COUNSEL), FOR
CLAIMANT-APPELLANT.


     Appeal from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered August 11, 2011 in a personal injury action. The
order denied the motion of claimant to renew her prior application for
leave to serve a late notice of claim.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Claimant appeals from an order denying her motion to
renew a prior application for leave to serve a late notice of claim.
It is well settled that “[a] motion for leave to renew ‘shall be based
upon new facts not offered on the prior [application] that would
change the prior determination’ . . ., and ‘shall contain reasonable
justification for the failure to present such facts on the prior
[application]’ ” (Doe v North Tonawanda Cent. School Dist., 91 AD3d
1283, 1284). Here, “[t]he motion to renew was properly denied
[inasmuch as claimant] failed to offer a valid excuse for failing to
submit the new material on the original [application]” (Linden v
Moskowitz, 294 AD2d 114, 116, lv denied 99 NY2d 505; see Schilling v
Malark, 13 AD3d 1153, 1154).




Entered:   April 20, 2012                       Frances E. Cafarell
                                                Clerk of the Court